Title: From George Washington to Charles Cotesworth Pinckney, 31 March 1799
From: Washington, George
To: Pinckney, Charles Cotesworth

 

My dear Sir,
Mount Vernon March 31st 1799

Your favour of the 8th instt from Charleston has been duly received, and gave us the pleasure of hearing that you, Mrs & Miss Pinckney, had arrived in good health at that place. The first few days of January excepted, you could not have been more favoured in the Weather than all the remainder of that month, & until the middle of Febry afforded.
Although your Report of the arrangement for South Carolina & Georgia; Your Reconnoitre of the Sea board to St Mary’s; & visit of the Posts on the Indian Frontier of the latter State; will be made to the Department of War, I should be glad nevertheless to know the result of them: for although I do not mean to Act in the present State of our Military concerns, yet it is my wish, to be regularly informed of the real situation of them; that I may not have every thing to learn, if the exigencies of our affairs should require my attendance in the Field. To have been informed of the arrangemts made by you, with General (now Governor) Davie, would have been satisfactory also.
I am disposed to believe (from circumstances which had just got to my knowledge before I left the helm of Government) that the Garrisons on the Frontier of Georgia require a strict Inspection; not only for the purpose of restoring due subordination—but for the correction of other misdemeaners, in the Officers. Your determination therefore to look closely into these matters, and to establish strict Discipline is highly proper, and will certainly be supported. An Army cannot be governed without; for no mistake in him, who commands it, is greater, or more fatal to its existance, and the welfare of its Country, than Lax Discipline. Nor is it the right road to true & permanent popularity. Civility is due to, but obedience is required from, all its members—these accompanied with strict justice, & a proper attention to army rights & Wants, will secure love & respect, while one indulgence begets an application for another, & another, until order is lost in disorder and contempt brings up the Rear.
I shall be very glad to see Brigadr General Washington on his rout to Princeton, but he will find but little to do (in the Military line) in this State. To what cause to attribute the delay, I know not,

but the fact is, that not an Officer (that I have heard of) has received his Commission; nor one, who has had any Orders to Recruit. The enthusiasm of last Summer and Autumn, was suffered to evaporate for want of these. The dreary months of Winter, which (for want of employment in that class of men who usually become Soldiers) bring on idleness & dissipation, is now succeeded by the opening of Spring, when labourers are in demand by the husbandmen, and other avocations, and has passed away also. In a word, all is a mistery to me.
I have very little more knowledge of the Captains in the Virginia line, as arranged by us at Philadelphia, than what was derived from the source of information then laid before us. I have no hesitation however, in mentioning the name of a Gentleman (conditionally) to whom under my present view of them, I should give a decided preference—It is Presley Thornton. Son of one of the most respectable Gentlemen (now deceased, of the same name) in this State. He is thirty, or thereabouts; amiable in his character; He was a British Officer during our Revolution, but would not fight against his Country & therefore went to Gibralter & was in Garrison there during its Siege by the Spaniards where, it is said, he distinguished himself by his gallant behaviour.
The condition I alluded to, and which I annex to this recommendation, is—that if I shd want him myself, & circumstances in the combinations I should have to make in the choice of my own Aids de Camp, should not be opposed to is, that you may not take it amiss my calling him into my Military sute. I have never given him the most distant hint of such an intention, nor would I have him know that it ever was in contemplation; especially as it is an event that may never happen. Indeed, I mean to be under no engagement to any of my established Aids, until I am about to enter on my Mil[itar]y duties.
Mrs Washington is much obliged to Mrs Pinckney for the Mellon Seeds—as I am to you for your attention to the Plumes; & with Mrs Lewis (that now is) &ca best wishes to you, Mrs Pinckney & family, & to enquirg frds—I am always your sincere & Affecte Servt

Go: Washington


P.S. Mr Lewis & Nelly Custis fulfilled their Matrimonial engagemt on the 22d of February. In consequence, the former, havg relinquished the Camp of Mars for the Sports of Venus, has declined his Mily appointmt.

